JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-15-00175-CV

      MANOWAR AZIZ AND AB TRANSPORT AND TRUCKING, Appellants

                                           V.

     ABDUL WARIS, INDIVIDUALLY, AND ON BEHALF OF PROGRESSIVE
             TRUCKING, INC., AS SHAREHOLDER, Appellee

Appeal from the 133rd Judicial District Court of Harris County (Tr. Ct. No. 2013-09984).

      This case is an appeal from the final judgment signed by the trial court on December
19, 2014. After due consideration, the Court grants the motion to dismiss the appeal filed
by the appellee. Accordingly, the Court dismisses the appeal.

      The Court orders that costs be taxed against appellant.

      The Court orders that this decision be certified below for observance.

Judgment rendered August 27, 2015.

Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Higley and Massengale.  y